DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, claims 1-5, and 11-15 is acknowledged. Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 March 2021. Thus, claims 1-15 are pending with claims 1-5 and 11-15 being considered in the present Office action.

Claim Objections
Claims 1-5 and 11-15 are objected to because of the following informalities:  Claim 1: 
line 6 – examiner suggests “a complex agent comprising an ammonia solution and a sodium hydroxide solution”
lines 6-7 - “for pH of a reactor to the aqueous solution in a reactor” is unclear. Examiner assumes “for adjusting pH of the aqueous solution in a reactor”;
line 8 - “forming primary” should be “forming a primary”;
line 9 - “forming secondary” should be “forming a secondary”;
line 10 - the number “3” should be a subscript.  
Claim 3: 
line 3 – “depending on heat treatment” is interpreted as “depending on a heat treatment”. 
Claim 4:
	line 1 – Examiner suggests “a heat treatment temperature”; thereafter, “the heat treatment temperature”. 
Claim 11: 
line 1 - “is 5 N ammonia solution” should be “is a 5 N ammonia solution”;
line 2 - Examiner assumes “sodium hydroxide” is “the ammonia solution”;
Claim 12: 
lines 1-3 – the units “ml/min” should be written as “mL/min”. Further, Examiner suggests “the mixing of the complex agent with the start material is performed by simultaneously titrating the aqueous solution at a speed of 4 mL/min with the complex agent at a speed of 4 mL/min” (note that starting material (i.e., La(NO3)3 and ZrO(NO3)2) is not titrated but rather the aqueous solution thereof is, see instant published paras. [0030]-[0032]).
Claim 14:
	lines 4 and 5: Examiner suggests “compressing the uniaxial compression molding mold”;
Claims 2-5 and 11-15 depend from claim 1 thus are also objected to.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1: line 11 – “the solid electrolyte powder” lacks antecedent basis; claims 3, 4, and 14 also have this problem.
Claim 1: lines 11-12 – each number (6, 2, and 1) needs units, i.e., “moles”. 
Claims 2: line 2 – “the heat treated solid electrolyte powder” lacks antecedent basis.
Claim 4: line 1 – each number (i.e., 600) needs units, i.e., °C. Claim 5 has the same problem.
Claim 4: line 1 – each number (i.e., 600) needs units, i.e., °C. Claim 5 has the same problem.
Claim 11, line 2, and Claim 13, line 1 – is “sodium hydroxide” and “a sodium hydroxide (NaOH) solution” the same solution from claim 1, line 6? The objection of line 6 in claim 1 suggested “a sodium hydroxide solution”; thus, Examiner suggests “the sodium hydroxide solution” in line 2 of claim 11 and line 1 of claim 13 to properly 
Claim 13, line 3, recites “in a co-precipitation reaction” which appears to be the same as “a reactor” from line 7 of claim 1. Examiner suggests amending claim 1, line 7, to recite “a co-precipitation reactor” and line 3 of claim 13 follow with “the co-precipitation reactor”. Finally, claim 1 line 7 recites “co-precipitation”; thus, line 3 following with “the precipitation”.
Claim 14, lines 5-6: “the same temperature” lacks antecedent basis. Examiner suggests “at a temperature that is equal to a heat treatment temperature of the secondary precursor powder” instead of “at the same temperature as heat treatment temperature of the secondary precursor powder”.

Allowable Subject Matter
Claim 1 includes allowable subject matter.

The following is an examiner’s statement of reasons for allowance: The claim requires, in part, that a lanthanum compound and a zirconium compound are dissolved to form an aqueous solution which is then co-precipitated in the presence of an ammonia solution and a sodium hydroxide solution; the precipitate is pulverized after washing and drying, then mixed and ball-milled with lithium powder.
Kokal (“Sol–gel synthesis and lithium ion conductivity of Li7La3Zr2O12 with garnet-related type structure”, Solid State Ionics 185 (2011) 42–46, doi: 10.1016/j.ssi.2011.01.002) and Huang (“Effect of sintering temperature on structure and 7−xLa3Zr2O12−0.5x (x=0.5~0.7) ceramics”, Solid State Ionics 204-205 (2011) 41–45, doi: 10.1016/j.ssi.2011.10.003) disclose methods of forming solid electrolytes using sol gel and solid state methods, respectively; neither method teaches a lanthanum compound and a zirconium compound dissolved to form an aqueous solution which is then co-precipitated in the presence of an ammonia solution and a sodium hydroxide solution.
Imagawa (JP 2013-256435 or “Garnet-type Li6.75La3Zr1.75Nb0.25O12 synthesized by coprecipitation method and its lithium ion conductivity”, Solid State Ionics 262 (2014) 609–612: doi: 10.1016/j.ssi.2013.10.059) teaches the coprecipitation of three compounds, i.e., La, Zr and Li, thus, fails to teach the coprecipitation of La and Zr compounds, then mixing the La, Zr precipitate with a Li compound in ball mill.
Hamao (“Synthesis of Garnet-type Li7La3Zr2O12 by Coprecipitation Method”, Chem. Lett. 2015, 44, 970–972, doi:10.1246/cl.150295) teaches co-precipitating of La, Zr compounds in an aqueous solution using an alkaline solution which also adjust pH; the LiOH solution of Hamao is equivalent to the claimed NaOH, NH4OH in view of Yoo (US 6,753,110). Yoo teaches coprecipitation may be completed by one or a mixture of mixture of ammonium hydroxide, KOH, NaOH, LiOH (co. 6 lines 49 - col. 7 line 20). Hamao further teaches the precipitated precursor was washed, dried and ground. LiOH was mixed with the ground precursor and heated to 950 °C for 10 hours to form LiLaZrO (La:Zr is 3:2). However, the publication date of Hamao is after the effective filing date of the instant application.
Langer (Journal of Alloys and Compounds 645 (2015) 64–69, doi: 10.1016/j.jallcom.2015.03.209) teaches La, Zr compounds dissolved in water and are 4OH solution which also adjusts pH (equivalent to NaOH, NH4OH, see Yoo, described above). Precipitated precursor was dried. Li nitrate was mixed with the precursor in agate mortar and heated to 1123 °C for 6 hours and then sintered at 1273 °C. However, the publication date of this reference is after the effective filing date of the instant application
Tamura et al. (JP2015088423, translated by US 2016/0293947) is similar to Hamao and Langer, where coprecipitation of La, Zr compounds is performed under alkaline conditions. After washing, drying, and mechanical crushing of the precipitate, the precipitate is mixed with lithium carbonate and kneaded in a mortar and dried, see e.g., Example 1. However, the publication date of this reference is after the effective filing date of the instant application
Thus, none of the prior art of record, alone or in combination, teaches, or suggests, the claimed coprecipitation method before the effective filing date of the instant application.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. ("Cubic phase behavior and lithium ion conductivity of Li7La3Zr2O12 prepared by co-precipitation synthesis for all-solid batteries", Journal of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729